DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7-8, 21-22, 24-26, 37-38, 41, 43-44, 57-58, and 60-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 21-22, 24-26, 37-38, 41, 43-44, 57-58, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Tazeh Mahalleh et al. (US 2013/0094463 A1 hereinafter EMT) in view of Kim et al. (US 2014/0098780 A1), and further in view of Jung et al. (Provisional Application 62/418,010 for US 2018/0132264 A1).
Regarding claim 1, ETM discloses a communication method, comprising: determining, by a network device, one or more first slots to be configured for a terminal to carry a first Physical Uplink Control Channel, PUCCH (e.g. paragraph [0065]-[0066]; [0059]; [0068]-[0072]; , illustrating a slot structure and/or slots for PUCCH are determined, allocated and/or selected); and, sending, by the network device, a first piece of information to the terminal, to configure the terminal to carry the first PUCCH in the one or more first slots (paragraph [0065]; [0059]; [0066]-[0070]; and so on, explaining signaling or communicating to a terminal for the terminal to carry the PUCCH in the determined, allocated and/or assigned slot(s)), wherein the first piece of information indicates symbols, configured for the terminal to carry the first PUCCH, of the one or more first slots (paragraph [0005]; [0011]; [0074]; and so on, describing the information indicates symbols to carry PUCCH of the slot(s)). 

Kim teaches the first piece of information indicates a starting symbol of each of the one or more first slots configured for the terminal to carry the first PUCCH (paragraph [0142]; and so on), and a number of symbols of each of the one or more first slots configured for the terminal to carry the first PUCCH of each first slot (paragraph [0048]; [0052]; [0139]).
Kim doesn’t teach wherein the one or more first slots comprise a first slot configured to carry a first PUCCH and a second PUCCH, wherein the first PUCCH is a PUCCH with a long duration, and the second PUCCH is a PUCCH with a short duration, and wherein uplink symbols of the first slot configured to carry the first PUCCH are different from uplink symbols of the first slot configured to carry the second PUCCH.
Jung teaches wherein the one or more first slots comprise a first slot configured to carry a first PUCCH and a second PUCCH, wherein the first PUCCH is a PUCCH with a long duration, and the second PUCCH is a PUCCH with a short duration, and wherein uplink symbols of the first slot configured to carry the first PUCCH are different from uplink symbols of the first slot configured to carry the second PUCCH (page 2, lines 7-14; page 2,line 29-page 3, line 27; pages 4-6, clearly explaining that a slot carries first and second PUCCHs, where the first and second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to use the first piece of information indicates a starting symbol of each of the one or more first slots configured for the terminal to carry the first PUCCH, and a number of symbols of each of the one or more first slots configured for the terminal to carry the first PUCCH of each first slot, wherein the one or more first slots comprise a first slot configured to carry a first PUCCH and a second PUCCH, wherein the first PUCCH is a PUCCH with a long duration, and the second PUCCH is a PUCCH with a short duration, and wherein uplink symbols of the first slot configured to carry the first PUCCH are different from uplink symbols of the first slot configured to carry the second PUCCH as taught by Kim and Jung into ETM in order to improve resource utilization and efficiency of communication, and to improve quality of service and latency of the communication. 
Regarding claim 21, a communication method, comprising: receiving, by a terminal, a first piece of information from a network device, the first piece of information is used to configure the terminal to carry a first Physical Uplink Control Channel, PUCCH in one or more first slots (paragraph [0065]; [0059]; [0066]-[0070]; and so on, explaining a terminal receiving a signaling or communication for the terminal to carry the PUCCH in slot(s)); and carrying, by the terminal, the first PUCCH in the one or more first slots, according to the first piece of information (paragraph [0065]; [0072]; and etc., describing the terminal transmits the PUCCH in the allocated slot(s)), wherein the first piece of information indicates symbols, configured for the terminal to carry the first PUCCH, of the one or more first slots (paragraph [0005]; [0011]; [0074]; and so on, describing the information indicates symbols to carry PUCCH of the slot(s)). 

Kim teaches the first piece of information indicates a starting symbol of each of the one or more first slots configured for the terminal to carry the first PUCCH (paragraph [0142]; and so on), and a number of symbols of each of the one or more first slots configured for the terminal to carry the first PUCCH of each first slot (paragraph [0048]; [0052]; [0139]).
Kim doesn’t teach wherein the one or more first slots comprise a first slot configured to carry a first PUCCH and a second PUCCH, wherein the first PUCCH is a PUCCH with a long duration, and the second PUCCH is a PUCCH with a short duration, and wherein uplink symbols of the first slot configured to carry the first PUCCH are different from uplink symbols of the first slot configured to carry the second PUCCH.
Jung teaches wherein the one or more first slots comprise a first slot configured to carry a first PUCCH and a second PUCCH, wherein the first PUCCH is a PUCCH with a long duration, and the second PUCCH is a PUCCH with a short duration, and wherein uplink symbols of the first slot configured to carry the first PUCCH are different from uplink symbols of the first slot configured to carry the second PUCCH (page 2, lines 7-14; page 2,line 29-page 3, line 27; pages 4-6, clearly explaining that a slot carries first and second PUCCHs, where the first and second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to use the first piece of information indicates a starting symbol of each of the one or more first slots configured for the terminal to carry the first PUCCH, and a number of symbols of each of the one or more first slots configured for the terminal to carry the first PUCCH of each first slot, wherein the one or more first slots comprise a first slot configured to carry a first PUCCH and a second PUCCH, wherein the first PUCCH is a PUCCH with a long duration, and the second PUCCH is a PUCCH with a short duration, and wherein uplink symbols of the first slot configured to carry the first PUCCH are different from uplink symbols of the first slot configured to carry the second PUCCH as taught by Kim and Jung into ETM in order to improve resource utilization and efficiency of communication, and to improve quality of service and latency of the communication. 
Regarding claim 37 and 57, the claims include features identical to subject matter mentioned in the rejection to claims 1 and 21 above. The claims are mere reformulation of claim 1 and 21 in order to define the corresponding a network device and a terminal, and the rejection to claims 1 and 21 are applied hereto.
Regarding claim 2, 24, 38 and 60, as applied above, ETM discloses determining, by the network device, the one or more first slots to be configured for a terminal to carry a first PUCCH comprises: estimating, by the network device, a number of symbols to be configured for the terminal to carry the first PUCCH; and determining, by the network device, the one or more first slots, according to the estimated number of symbols and the structure of slots capable of being 
Regarding claim 22, 41 and 58, ETM discloses the first piece of information carries an index of each of the one or more first slots, or, the first piece of information carries an indication of a starting first slot of the one or more first slots, and a number of the one or more first slots (paragraph [0048]; [0062]; [0065]-[0066]; [0084]). 
Regarding claim 7, 25, 43 and 61, ETM further discloses comprising: sending, by the network device, and receiving, by the terminal, a second piece of information indicating the structure of the one or more first slots via a common control channel (paragraph [065]; [0059]; [0066]-[0070]; and so on). 
Regarding claim 8, 26, 44 and 62, ETM discloses the first PUCCH. However, ETM doesn’t disclose the first PUCCH is configured to transmit uplink control information, UCI, and the second PUCCH is configured to transmit UCI which is different from the UCI transmitted on the first PUCCH.
Jung teaches the first PUCCH is configured to transmit uplink control information, UCI, and the second PUCCH is configured to transmit UCI which is different from the UCI transmitted on the first PUCCH (pages 2-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to use the first PUCCH is configured to transmit uplink control information, UCI, and the second PUCCH is configured to transmit UCI which is different from the UCI transmitted on the first PUCCH as taught by Jung into ETM in view of Kim in order to improve quality of service and latency of the communication. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461